PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 11,129,841			:  
Du, et al.					:         REDETERMINATION OF
Issue Date:   September 28, 2021		:         PATENT TERM ADJUSTMENT     
Application No. 16/612,108			:    
Filing or 371(c) Date:   November 8, 2019	:    
Attorney Docket No. 47134-719.831		:    

	
	
This corrected decision in response to patentee’s “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT PURSUANT TO 37 C.F.R. § 1.705(b)” filed October 25, 2021, requesting the Office adjust the patent term adjustment determination (PTA) from 112 days to 75 days.1  

The Office has re-determined the PTA to be 73 days. 

This redetermination of patent term adjustment is NOT the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).


Relevant Procedural History
	
On September 28, 2021, this patent issued with a PTA of 112 days.  On October 25, 2021, patentee timely filed the present request for redetermination of patent term adjustment.

Patentee seeks PTA of 75 days.  Specifically, Patentee disputes the calculation of 134 days of “A” delay pursuant to 37 CFR 1.703(a)(1).  Patentee asserts that the Office erred in calculating the 14-month period by using a commencement date of November 12, 2019.   Patentee maintains the date of commencement of the national stage under 35 U.S.C. 371(f) is November 10, 2019.  Patentee states:

[t]he Office in its calculations appears to be using November 12, 2019 as the commencement date of the national stage under 35 U.S.C. § 371(b), instead of November 10, 2019 which was the date the expiration of the applicable time limit under article 22(1) or (2), or under article 39(1)(a) of the treaty occurred. While November 10, 2019 fell on a Sunday and November 11, 2019 was the Veteran’s Day federal holiday, the text of 35 U.S.C. 371(b) does not provide that if the expiration of the applicable time limit falls on a Saturday, Sunday, or a federal holiday, the commencement date shall be considered the next regularly occurring business day. As such, the correct starting date for the commencement of the national stage of the application that matured into the present patent, and the date that is used in the calculations shown below, is November 10, 2019.

Petition, filed October 25, 2021, p.1.

Additionally, patentee disputes the calculation of the applicant delay.  Patentee asserts the applicant delay under 37 CFR 1.704(c)(10) is 61 days, rather than 22 days.


Redetermination

The Office finds that patentee is entitled to 73 days of PTA.  The Office and patentee are in agreement regarding the calculation of 0 days of “C” delay, 0 days of overlap, and 61 days of applicant delay.  The Office and patentee disagree regarding the calculation of the Office’s period of “A” delay.  

As to the amount of “A” delay, the Office concludes that the calculation of the period of adjustment under 37 CFR 1.703(a)(1) as 134 days is correct using the date of commencement under 35 U.S.C. 371(b).  The date the national stage of an international application commences is addressed in MPEP 1893.01, which states:

Subject to 35 U.S.C. 371(f), commencement of the national stage occurs upon expiration of the applicable time limit under PCT Article 22(1) or (2), or under PCT Article 39(1)(a).  See 35 U.S.C. 371(b) and 37 CFR 1.491(a).  PCT Articles 22(1), 22(2), and 39(1)(a) provide for a time limit of not later than the expiration of 30 months from the priority date.  Thus, in the absence of an express request for early processing of an international application under 35 U.S.C. 371(f) and compliance with the conditions provided therein, the U.S. national stage will commence upon expiration of 30 months from the priority date of the international application. 

The record reveals that applicant did not make an express request for early processing pursuant to 35 U.S.C. 371(f).  As to this, it is noted that the “Transmittal Letter to the United States Designated/Elected Office (DO/EO/US) Concerning a Submission under 35 U.S.C.371” filed on November 8, 2019, did not request early processing under 35 U.S.C. 371(f). The application was, therefore, not processed under 35 U.S.C. 371(f), but was processed under 35 U.S.C. 371(b).  Accordingly, the U.S. national stage commenced upon the expiration of 30 months from the priority date pursuant to 35 U.S.C. 371(b).  The priority date of the international application is May 10, 2017.  The date that is 30 months after the priority date is Sunday November 10, 2019.  As the expiration of the 30-month period pursuant to 35 U.S.C. 371(b) fell on a Sunday, and Monday, November 11, 2019, was a federal holiday, the period expired on the subsequent business day.  See PCT Rule 80.5.  Accordingly, the commencement date is Tuesday, November 12, 2019.

Pursuant to 37 CFR 1.703(a)(1), the period of adjustment under § 1.702(a) is 134 days, the sum of the number of days in the period beginning on the day after the date that is fourteen months after the date the national stage commenced under 35 U.S.C. 371(b), November 13, 2019, and ending on the date of Notice of Allowance on May 26, 2021.  

Patentee’s argument intimating that the USPTO has no authority to shift the commencement date to the next business day where the commencement date under 35 U.S.C. 371(b) falls on a weekend or federal holiday is not well-taken. The national stage commencement date is November 12, 2019.  Pursuant to PCT Article 47, which specifies that time limits are governed by the PCT Rules, and PCT Rule 80.52 that references the computation of time limits in this regard, the end of the thirty-month time period set forth in PCT Article 22(1) that fell on Sunday, November 10, 2019, and was followed by a federal holiday on Monday, November 11, 2019, expires, pursuant to PCT Rule 80.5, on the next working day, i.e., Tuesday, November 12, 2019  Because no express request for national stage processing under 35 U.S.C. 371(f) was made, the national stage commenced on November 12, 2019, under 35 U.S.C. 371(b). 

Overall PTA Calculation

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X



USPTO’s Calculation:				
	                         
134 + 0 + 0 – 0 – 61 = 73

Patentee’s Calculation

136 + 0 + 0 – 0 – 61 = 75


Conclusion

Patentee is entitled to PTA of seventy-three (73) days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following:  134 + 0 + 0 – 0 – 61 = 73 days.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two-month period is extendable under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. Thereafter, the matter is will directed to the Certificate of Corrections Branch for issuance of a certificate of correction reflecting that the patent term adjustment is 73 days.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 
272-3222. Questions regarding the issuance of the certificate of correction must be directed to the Certificate of Corrections Branch at (703) 756-1814.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure: Draft Certificate of Correction













    
        
            
        
            
        
            
        
            
    

    
        1 This corrected decision is generated to provide correction to the draft certificate of correction mailed on May 2, 2022, that incorrectly reflected the PTA as 75 days, rather than 73 days as determined by the decision.
        2 PCT Rule 80.5 provides:
        If the expiration of any period during which any document or fee must reach a national Office or intergovernmental organization falls on a day: 
        
        (i) on which such Office or organization is not open to the public for the purposes of the transaction of official business; 
        (ii) on which ordinary mail is not delivered in the locality in which such Office or organization is situated; 
        (iii) which, where such Office or organization is situated in more than one locality, is an official holiday in at least one of the localities in which such Office or organization is situated, and in circumstances where the national law applicable by that Office or organization provides, in respect of national applications, that, in such a case, such period shall expire on a subsequent day; or 
        (iv) which, where such Office is the government authority of a Contracting State entrusted with the granting of patents, is an official holiday in part of that Contracting State, and in circumstances where the national law applicable by that Office provides, in respect of national applications, that, in such a case, such period shall expire on a subsequent day; the period shall expire on the next subsequent day on which none of the said four circumstances exists.